 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 






















FIRSTENERGY CORP.


EXECUTIVE DEFERRED COMPENSATION PLAN














































Effective September 28, 1985




Amended and Restated as of January 1, 2005




--------------------------------------------------------------------------------





TABLE OF CONTENTS







       
Page
     
ARTICLE 1 – PURPOSE
 
1
 
1.1
Purpose
 
1
         
ARTICLE 2 – DEFINITIONS
 
1
 
2.1
Account
 
1
 
2.2
Administrative Committee
 
1
 
2.3
Beneficiary
 
1
 
2.4
Board
 
1
 
2.5
Change in Control
 
2
 
2.6
Code
 
2
 
2.7
Company
 
2
 
2.8
Compensation Committee
 
2
 
2.9
Deferral Election
 
2
 
2.10
Deferral Period
 
2
 
2.11
Disability
 
2
 
2.12
Effective Date
 
3
 
2.13
Elected Deferred Compensation
 
3
 
2.14
ERISA
 
3
 
2.15
Employer
 
3
 
2.16
Initial Eligible Payment Date
 
3
 
2.17
Interest Rate
 
3
 
2.18
Long-Term Incentive Award
 
4
 
2.19
Participant
 
4
 
2.20
Participation Agreement
 
4
 
2.21
Pension Plan
 
4
 
2.22
Plan
 
4
 
2.23
Retirement
 
4
 
2.24
Retirement Account
 
4
 
2.25
Retirement Stock Account
 
4
 
2.26
Separation from Service
 
5
 
2.27
Short-Term Incentive Award
 
5
 
2.28
Stock Account
 
5
 
2.29
Unforeseeable Emergency
 
5
         
ARTICLE 3 – PARTICIPATION AND DEFERRAL COMMITMENTS
5
 
3.1
Eligibility and Participation
 
5
 
3.2
Deferral Elections
 
6
 
3.3
Commencement, Duration and Modification of Deferral Election
6




i

--------------------------------------------------------------------------------





ARTICLE 4 – ACCOUNTS
 
7
 
4.1
Elected Deferred Compensation
 
7
 
4.2
Retirement Account
 
7
 
4.3
Stock Account
 
8
 
4.4
Retirement Stock Account
 
8
 
4.5
Deferred Compensation Benefit
 
9
 
4.6
Amounts Transferred from the GPU Companies Deferred Compensation Plan
     
and Nonqualified Pension Plan
 
9
 
4.7
Vesting of Accounts
 
9
 
4.8
Statement of Accounts
 
10
         
ARTICLE 5 – DISTRIBUTION OF DEFERRED COMPENSATION BENEFITS
10
 
5.1
Retirement Benefit
 
10
 
5.2
Death Benefit
 
11
 
5.3
Disability Benefit
 
12
 
5.4
Separation from Service Benefit for Reasons Other Than Retirement Disability
     
or Death – Retirement Account
 
13
 
5.5
Stock Account Distributions
 
14
 
5.6
Accelerated Distribution
 
14
 
5.7
Financial Hardship Distributions
 
15
 
5.8
Withholding; Payroll Taxes
 
16
 
5.9
Commencement of Payments
 
16
 
5.10
Payment to Guardian
 
17
 
5.11
Small Accounts
 
17
         
ARTICLE 6 – SUPPLEMENTAL PENSION BENEFIT
17
 
6.1
Eligibility and Participation
 
17
 
6.2
Retirement Benefit
 
17
 
6.3
Death Benefit
 
19
         
ARTICLE 7 – BENEFICIARY DESIGNATION
20
 
7.1
Beneficiary Designation
 
20
 
7.2
Amendments
 
20
 
7.3
No Beneficiary Designation or Death of Beneficiary
20
 
7.4
Effect of Payment
 
20
         
ARTICLE 8 – ADMINISTRATION
 
21
 
8.1
Administrative Committee; Duties    
21
 
8.2
Agents
 
22
 
8.3
Indemnity of Committees
 
22
 
8.4
Participating Employers
 
22




ii

--------------------------------------------------------------------------------





ARTICLE 9 – CLAIMS PROCEDURE
 
23
 
9.1
Claim
 
23
 
9.2
Initial Claim Review
 
23
 
9.3
Review of Claim
 
24
 
9.4
Review of Claims on and after a Change in Control
26
         
ARTICLE 10 – AMENDMENT AND TERMINATION OF PLAN
26
 
10.1
Right to Amend
 
26
 
10.2
Right to Terminate
 
27
 
10.3
Distribution of Benefits on Plan Termination
27
         
ARTICLE 11 – MISCELLANEOUS
 
28
 
11.1
Unfunded Plan
 
28
 
11.2
Liability for Benefits
 
28
 
11.3
Unsecured General Creditor
 
28
 
11.4
Obligations to Employer
 
29
 
11.5
Nonassignability
 
29
 
11.6
Not a Contract of Employment
 
29
 
11.7
Protective Provisions
 
29
 
11.8
Captions
 
29
 
11.9
Governing Law
 
29
 
11.10
Validity
 
30
 
11.11
Notice
 
30
 
11.12
Successors
 
30
 
11.13
Code Section 409A
 
30
                   
APPENDIX A
 
31
         
APPENDIX B
 
32





 

iii

--------------------------------------------------------------------------------



 
FIRSTENERGY CORP.


EXECUTIVE DEFERRED COMPENSATION PLAN






ARTICLE 1—PURPOSE
 


1.1      Purpose
           The purpose of this Executive Deferred Compensation Plan (the “Plan”)
is to provide current tax planning opportunities as well as supplemental funds
for retirement, death, disability or other separation of employment for key
executives. The Plan is part of an integrated executive compensation program
that is intended to attract, retain, and motivate certain key executives who are
in positions to make significant contributions to the operation and
profitability of Employers for the benefit of stockholders and customers.


           This Plan is hereby amended and restated effective as of January 1,
2005 in order to comply with Code Section 409A and supersedes all prior versions
of the Plan.




ARTICLE 2—DEFINITIONS
 


           For the purposes of this Plan, the following terms shall have the
meanings indicated, unless the content clearly indicates otherwise:


2.1     Account
           “Account” means the interest of a Participant in the Plan as
represented by the hypothetical bookkeeping entries kept by Employer. A separate
Account shall be established for each Participant and as may otherwise be
required.


2.2     Administrative Committee
           “Administrative Committee” means the committee appointed to
administer the Plan pursuant to Article 8.


2.3     Beneficiary
           “Beneficiary” means the person, persons or entity (including, without
limitation any trustee) last designated by a Participant to receive the benefits
specified in this Plan in the event of the Participant’s death.


2.4     Board
           “Board” means the Board of Directors of the Company.

1

--------------------------------------------------------------------------------





2.5     Change in Control
           “Change in Control” is defined in Appendix B of the Plan.


2.6     Code
           “Code” means the Internal Revenue Code of 1986, as amended together
with all rules and regulations promulgated thereunder.


2.7     Company
           “Company” means FirstEnergy Corp., an Ohio corporation, or any
successor to the business thereto.


2.8     Compensation Committee
           “Compensation Committee” means the Compensation Committee of the
Board of Directors of the Company.


2.9     Deferral Election
           “Deferral Election” means a commitment by a Participant to defer a
portion of his or her base salary, Short-Term Incentive Award and/or Long-Term
Incentive Award pursuant to this Plan.


2.10   Deferral Period
           “Deferral Period” means the twelve (12) consecutive month period
commencing January 1 of each year, except that the Deferral Period with respect
to the initial year of eligibility pursuant to Section 3.1(c) of the Plan shall
mean the period commencing on the later of the first (1st) day of the second
(2nd) month following date of employment of an eligible employee or the date on
which the eligible employee’s election to participate becomes irrevocable under
Section 3.1(c), and ending on the next following December 31.


2.11   Disability
           “Disability” means:


           (a)           Solely with respect to Account balances that were
accrued and vested as of December 31, 2004 and earnings, gains, and losses
credited thereto after that date, a physical or mental condition such that a
Participant is entitled to receive a monthly disability pension payment under
the Pension Plan, except that a Participant need not have completed ten (10)
years of Eligibility Service, as defined by the Pension Plan; and


           (b)           Solely with respect to Account balances that accrue
and/or vest after December 31, 2004 and earnings, gains and losses credited
thereto after that date, a physical or mental condition in which the
Participant:

2

--------------------------------------------------------------------------------



                           (i)            Is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or
 
                           (ii)            Is by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or an be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company, or
 
                           (iii)            Is determined to be totally disabled
by the Social Security Administration or the Railroad Retirement Board.


2.12   Effective Date
           This Plan is effective as of September 28, 1985, amended and restated
as of May 17, 2004 and it is amended and restated as of January 1, 2005 unless
specifically stated otherwise herein.


2.13   Elected Deferred Compensation
           “Elected Deferred Compensation” means the amount of base salary,
Short-Term Incentive Award and Long-Term Incentive Award that a Participant
elects to defer pursuant to a Deferral Election.


2.14   ERISA
           “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


2.15   Employer
           “Employer” means the Company and any affiliated or subsidiary entity
as defined in Code Section 414(b) and (c) except that in applying Code Section
1563 “50 percent” shall be substituted for “80 percent.”


2.16   Initial Eligible Payment Date
           “Initial Eligible Payment Date” means the third (3rd) anniversary of
the date Elected Deferred Compensation for a Deferral Period is first credited
to the Stock Account.


2.17   Interest Rate
           “Interest Rate” means the annual equivalent of the average of the
Moody’s Average Long-Term Corporate Bond Yield Index for the twelve (12)
consecutive month period ending on October 31 of the calendar year immediately
preceding the Deferral Period to which the Interest Rate applies, as published
by Moody’s Investors Service, Inc., or any successor thereto, or a substantially
similar index if such index is no longer published.

3

--------------------------------------------------------------------------------





2.18   Long-Term Incentive Award
           “Long-Term Incentive Award” means those vested Performance Share
awards, otherwise payable in cash but for the deferral hereunder, permitted
under Article 9 of the Executive and Director Incentive Compensation Plan and
earned under the FirstEnergy Executive Compensation Plan, as amended and
revised.


2.19   Participant
           “Participant” means any key executive who is an employee of any
Employer and who has been designated by the Chief Executive Officer of the
Company as eligible to participate in this Plan pursuant to either Article 3 or
Article 6 of this Plan. For purposes of the Deferred Compensation Benefit
portion of this Plan, such an employee is a Participant only if he or she files
a Participation Agreement with the Administrative Committee. Any employee who
had amounts transferred from the GPU Companies Compensation Plan in accordance
with Section 4.6 shall be a Participant as of the date of such transfer.


2.20   Participation Agreement
           “Participation Agreement” means the agreement, whether written or
provided through electronic means, in which a Participant makes a Deferral
Election and makes elections regarding the time and/or manner in which amounts
shall be distributed from the Plan. In order for a Deferral Election to be
effective for a Deferral Period, the Participation Agreement must be submitted
by a Participant to the Administrative Committee or its delegates prior to the
commencement of the Deferral Period in which the Elected Deferred Compensation
is earned.


2.21   Pension Plan
           “Pension Plan” means the FirstEnergy Corp. Pension Plan as amended.


2.22   Plan
           “Plan” means this FirstEnergy Corp. Executive Deferred Compensation
Plan as set forth in this document and as the same may be amended from time to
time.


2.23           Retirement
           “Retirement” means Separation from Service on or after age fifty-five
(55) except due to death and entitled to receive a benefit under the Pension
Plan.


2.24   Retirement Account
           “Retirement Account” means the Account established pursuant to
Section 4.2 of this Plan.


2.25   Retirement Stock Account
           “Retirement Stock Account” means the Account established pursuant to
Section 4.4 of this Plan.

4

--------------------------------------------------------------------------------





2.26   Separation from Service
           “Separation from Service” means an employee’s “termination of
employment” with all Employers. Whether a “termination of employment” has
occurred is determined based on whether the facts and circumstances indicate
that the Employers and the employee reasonably anticipate that no further
services will be performed after a certain date or that the level of bona fide
services the employee will perform after such date (whether as an employee or as
an independent contractor) will permanently decrease to no more than twenty (20)
percent of the average level of bona fide services performed (whether as an
employee or independent contractor) over the immediately preceding thirty-six
(36) months (or the full period of services to the Employers if the employee has
been providing services to the Employers for less than thirty-six (36) months).


2.27   Short-Term Incentive Award
           “Short-Term Incentive Award” means those vested awards earned under
the FirstEnergy Executive Incentive Compensation Plan, as amended and revised.


2.28   Stock Account
           “Stock Account” means the Account established pursuant to Section 4.3
of this Plan.


2.29   Unforeseeable Emergency
           “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or the Participant’s Beneficiary or dependent (as defined
in Code Section 152 without regard to sections 152(b)(1), (b)(2) and (d)(1)(B));
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.




ARTICLE 3—PARTICIPATION AND DEFERRAL COMMITMENTS
 


3.1     Eligibility and Participation
        (a)           Eligibility.  The Chief Executive Officer of the Company
may designate any key executive who is an employee of any Employer as eligible
to make a Deferral Election and to receive Stock Premiums as of the first (1st)
day of any month following the employee’s date of hire.
 
           (b)           Participation.  An eligible employee may elect to
participate in the Plan by filing with the Administrative Committee a
Participation Agreement prior to the Deferral Period in which the employee is
eligible to participate, except as set forth in subsection (c) below. The
Participation Agreement shall be irrevocable as of the December 31 immediately
preceding the Deferral Period.
 

5

--------------------------------------------------------------------------------





           (c)           Initial Year of Eligibility.  An eligible employee may
elect to participate in the Plan by filing with the Administrative Committee a
Participation Agreement within thirty (30) days of the date such employee first
becomes eligible to participate in the Plan. In the event an employee previously
participated in this Plan, such employee may not elect to participate under this
subsection unless he or she has not been eligible to participate for at least
the twenty-four (24) month period immediately preceding the most recent date of
eligibility. The Participation Agreement shall be irrevocable as of the
thirtieth (30th) day following the employee’s eligibility date.
 
           (d)           A Participation Agreement shall not be considered to be
revocable merely because the employee or his or her Employer may make an
election to change the time and form of payment or the employee may accelerate
the time of payment of a Deferred Compensation Benefit but only to the extent
such a change is permitted by this Plan.
 
3.2     Deferral Elections
           A Participant may elect in the Participation Agreement to defer any
or all of the following:
 
           (a)           Salary Deferral.  A Participant may elect to defer a
percentage of base salary earned and otherwise payable for the Deferral Period.
The amount to be deferred shall be stated as a whole percentage and, effective
January 1, 2002, shall not be more than fifty percent (50%) of base salary.
 
           (b)           Short-Term Incentive Award and/or Long-Term Incentive
Award Deferral.  A Participant may elect to defer a percentage of his or her
Short-Term Incentive Award and/or Long-Term Incentive Award that is earned
during the Deferral Period and otherwise payable in the year following the
Deferral Period. The amount to be deferred must be stated as a whole percentage
and shall not be more than one hundred percent (100%) of such Award, less any
taxes or other amounts that may be required to be withheld.
 
3.3     Commencement, Duration and Modification of Deferral Election
        (a)           Commencement.  A Deferral Election shall become effective
on the first (1st) day of the Deferral Period immediately following the date a
Participation Agreement for such Deferral Election is filed with the
Administrative Committee.
 
           (b)           Duration of Deferral Election.  A Deferral Election
shall remain in effect for one (1) Deferral Period only.
 
           (c)           Modification Due to Unforeseeable Emergency or Hardship
Distribution.  A Deferral Election shall be irrevocable, except that the
Administrative Committee may permit a Participant to cancel the remainder of the
Deferral Election for a Deferral Period upon a finding, based upon uniform
standards established by the Administrative Committee, that the Participant has
suffered an Unforeseeable Emergency or is qualified to receive a hardship
distribution pursuant to Code Section 1.401(k)-1(d)(3). If the Administrative
Committee grants a waiver, the Participant shall not be permitted to make a
Deferral Election in the same Deferral Period.
 

6

--------------------------------------------------------------------------------





 
ARTICLE 4—ACCOUNTS
 


4.1     Elected Deferred Compensation
           A Participant’s Elected Deferred Compensation shall be credited to
the Participant’s Account as of the date such amount would have otherwise been
paid to such Participant.


4.2      Retirement Account
        (a)           Establishing a Retirement Account.  A Participant may
establish an annual Retirement Account on and after January 1, 2005 which shall
be maintained solely for recordkeeping purposes, by making a Deferral Election.
 
           (b)           Maximum Deferral.  A Participant may elect to defer up
to fifty percent (50%) of base salary and up to one hundred percent (100%) of
the Short-Term Incentive Award into the Retirement Account.
 
           (c)           Earnings
 
                          (i)             Prior to January 1, 2008, the
Retirement Account shall be credited with earnings equal to the Interest Rate
plus three (3) percentage points. The maximum Interest Rate shall be twelve
percent (12%).
 
                          (ii)            Commencing January 1, 2008, a
Participant may elect from among a series of hypothetical investment options,
including the option described in paragraph (i) above, which are selected by the
Administrative Committee and to which the Participant’s Elected Deferred
Compensation shall be credited. The Participant’s Accounts shall be credited
daily with earnings, gains and losses as if such Accounts were invested in one
(1) or more Plan investment options, as selected by the Participant. Investment
options may be changed from time to time by the Administrative Committee in its
sole discretion.
 
                          (iii)           Participants may change the options
into which Elected Deferred Compensation is credited and may change the
allocation of existing Account balances which elections shall become effective
as of the first (1st) day of the month following the date such election is
submitted to the Administrative Committee.
 
           (d)           Earnings for Senior Management Retirees.  The
Retirement Account of any Member of senior management who retired before July 1,
1998 shall be credited with the greater of:
 
                           (i)            The Interest Rate plus four (4)
percentage points, or
 
                           (ii)           The equivalent of a twelve percent
(12%) annual yield.
 

7

--------------------------------------------------------------------------------





 
4.3     Stock Account
        (a)           Establishing a Stock Account.  A Participant may establish
an annual Stock Account, which shall be maintained solely for recordkeeping
purposes, by making a Deferral Election.
 
           (b)           Maximum Deferral.  A Participant may elect to defer up
to one hundred percent (100%) of the Short-Term Incentive Award and Long-Term
Incentive Award into the Stock Account.
 
           (c)           Stock Premium.  Amounts deferred into the Stock Account
shall be credited with an amount equal to twenty percent (20%) of the amount
deferred into the Stock Account. Such premium shall be credited as of the date
the corresponding Elected Deferred Compensation is credited to the Stock
Account.
 
           (d)           Stock Units and Earnings.  Amounts deferred into the
Stock Account shall be converted into units of Company common stock. The number
of stock units credited to the Stock Account shall be determined by dividing the
amount deferred into the Stock Account, plus the Stock Premium described in (c)
above, by the average daily closing price of Company common stock during
February of the Deferral Period in which the Elected Deferred Compensation is
credited to the Account.
 
          (e)           Dividends.  Additional stock units shall be credited to
each Stock Account at the time dividend payments are made to Company
shareholders. The number of additional units credited shall be based on the
number of units in the Stock Account and the market price of Company stock at
the close of that business day.
 
           (f)           Automatic Cessation of Stock Premium and
Dividends.  Unless the Plan is terminated by the Company prior to the following,
the crediting of the 20% stock premium and dividends in Company common stock
will automatically cease on May 17, 2014 or earlier if the maximum share reserve
of 1,000,000 shares is reached, unless shareholders reapprove these features on
the earlier of the prior date or prior to the depletion of the maximum share
reserve.
 
4.4     Retirement Stock Account
        (a)           Establishing a Retirement Stock Account.  Effective
January 1, 2002, a Retirement Stock Account may be established for a Participant
who has elected to defer receipt of his or her Stock Account pursuant to Section
5.5(a) of this Plan solely for recordkeeping purposes and shall be credited with
earnings, gains, losses and dividends in the same manner as the Stock Account.
 
          (b)           Transfer to Retirement Account.  Upon Separation from
Service or death the value of the Participant’s Retirement Stock Account shall
be transferred to the Participant’s Retirement Account as of the date of
Separation from Service or death and paid in cash pursuant to Article 5 of this
Plan.
 

8

--------------------------------------------------------------------------------





 
4.5     Deferred Compensation Benefit
           The aggregate balances of a Participant’s Retirement Account, Stock
Account and Retirement Stock Account shall be the Participant’s “Deferred
Compensation Benefit.”


4.6     Amounts Transferred from the GPU Companies Deferred Compensation Plan
and Nonqualified Pension Plan
 
           (a)           Deferred Compensation Amounts.  As of November 7, 2001,
certain account balances from the GPU Companies Deferred Compensation Plan were
transferred to this Plan in conjunction with the merger of GPU, Inc. into the
Company. As of such date, the transferred balances shall be credited in a
Retirement Account for each such former employee of the GPU Companies and shall
be credited with earnings in the same manner as all other Retirement Accounts.
 
           (b)           Nonqualified Pension Plan Amounts.  As of November 7,
2001, the accrued benefit associated with certain GPU nonqualified pension plans
were transferred to this Plan in conjunction with the merger of GPU, Inc. into
the Company. Each such former employee affected by this transfer shall be
entitled to receive an increase in such employee’s benefit equal to ten percent
(10%) of the benefit, so that, when benefits are paid, they will be ten percent
(10%) greater than the amount that otherwise would have been paid had the
benefit been paid under the GPU Companies nonqualified pension plans.
 
4.7     Vesting of Accounts
           Each Participant shall be vested in the amounts credited to such
Participant’s Accounts as follows:
 
           (a)           Elected Deferred Compensation.  A Participant shall be
one hundred percent (100%) vested at all times in his Elected Deferred
Compensation and any gains or losses thereon regardless of the Account to which
such amounts are credited.
 
           (b)           Stock Premium.  A Stock Premium, and any earnings gains
or losses thereon shall be one hundred percent (100%) vested on:
 
                           (i)           the Initial Eligible Payment Date for
the related Elected Deferred Compensation, provided the Participant is either:
 
                                           a)           Employed by an Employer
on the Initial Eligible Payment Date, or
 
                                           b)           Has a Separation from
Service on or after reaching age sixty (60);
 

9

--------------------------------------------------------------------------------





                           (ii)           the death of the Participant;
 
                          (iii)           a Separation from Service of the
Participant due to one (1) of the following events:
 
                                           a)           his or her Disability;
 
                                           b)           involuntary termination
under conditions where the Participant becomes eligible for and elects to accept
an Employer severance benefit; or
 
                          (iv)           a Change in Control.
 
4.8     Statement of Accounts
           The Administrative Committee shall submit to each Participant, after
the close of each calendar year and at such other times as determined by the
Administrative Committee, a statement setting forth the balance to the credit of
the Accounts maintained for a Participant.




ARTICLE 5—DISTRIBUTION OF DEFERRED COMPENSATION BENEFITS
 


5.1     Retirement Benefit
        (a)           Benefit.  Upon a Participant’s Retirement, the Participant
shall be paid a Deferred Compensation Benefit equal to the amount of the
Participant’s Retirement Account earned by the Participant to the date such
amount is distributed, including any balance transferred from the Participant’s
Retirement Stock Accounts and Stock Accounts.
 
           (b)           Form of Benefit.  The Participant may make an election
in his or her Participation Agreement to receive benefits from the Retirement
Account in the following manner:
 
                           (i)            A lump-sum payment; and/or
 
                          (ii)            Monthly installments over a period of
up to three hundred (300) months. The amount of the installment shall be
redetermined January 1 of each year based upon the then current earnings
crediting rate under Section 4.2(c)(i) of the Plan, the remaining Retirement
Account balance, and the remaining number of payment periods.
 
           (c)           Election Regarding Time of Payment.  A Participant may
make an election in his or her Participation Agreement to defer commencement of
payment of the Retirement Account to the later of Retirement or a specified
date, but the specified date shall not be later than the first (1st) day of the
month following the Participant’s seventieth (70th) birthday.
 
           (d)           Default Form of Benefit.  If the Participant makes no
election as to the manner in which benefits shall be distributed prior to the
commencement of Deferral Period, the Employer shall pay benefits in a lump-sum
payment.
 

10

--------------------------------------------------------------------------------





           (e)           Grandfathered Election Right.  Solely with respect to
Account balances accrued and vested as of December 31, 2004 and earnings, gains
and losses credited thereon after that date, a Participant may amend his or her
elections regarding the form of benefit and time of payment up to ninety (90)
days prior to Retirement.
 
           (f)           Changing Date or Form of Payment.  Solely with respect
to Account balances that accrue and/or vest after December 31, 2004 including
deemed earnings, gains and losses credited thereon after that date, a
Participant may amend his or her elections regarding the form of benefit and
time of payment provided:
 
                           (i)            Such election is submitted to the
Committee in writing at least twelve (12) months prior to the date any amount is
to be distributed from the Plan;
 
                           (ii)           Such election shall not take effect
until twelve (12) months after it is submitted to the Committee in writing; and
 
                           (iii)          The payment of any benefits under this
Plan shall not commence until at least five (5) years from the date such payment
would otherwise have been made.
 
           (g)           Transition Election Right.  Notwithstanding the above,
distribution elections made with respect to Deferral Elections made between
January 1, 2005 and December 31, 2007 may be changed no later than December 31,
2007 in accordance with Code Section 409A.
 
5.2     Death Benefit
        (a)           Benefit.  Upon a Participant’s death, the Participant’s
Beneficiary shall be paid a Deferred Compensation Benefit equal to the amount of
the Participant’s Retirement Account, Stock Account and Retirement Stock Account
earned by the Participant to the date such amount is distributed to the
Participant’s Beneficiary. If a Participant dies prior to Separation from
Service, such amounts shall be paid to the Beneficiary in the form elected by
the Participant and in accordance with Section 5.5 of this Plan.
 
          (b)           Form of Payment.  Each Participant may make an election
in his or her Participation Agreement to have his or her death benefits paid in
any manner described in Section 5.1(b).
 
           (c)           Grandfathered Election Right.  Solely with respect to
Account balances accrued and vested as of December 31, 2004 and earnings, gains
and losses credited thereon after that date, the Participant may change such
distribution election by filing a new election with the Administrative Committee
at any time prior to such Participant’s death.
 
           (d)           Changing Form of Payment.  Solely with respect to
Account balances that accrue and/or vest after December 31, 2004 including
deemed earnings, gains and losses credited thereon after that date, a
Participant may amend his or her elections regarding the form of benefit and
such election shall take effect twelve (12) months after it is submitted to the
Committee in writing.
 

11

--------------------------------------------------------------------------------





 
           (e)           Transition Election Right.  A Participant may change
distribution elections made with respect to Deferral Elections between January
1, 2005 and December 31, 2007 no later than December 31, 2007 in accordance with
Code Section 409A. Such elections made at any time thereafter shall become
effective twelve (12) months after such election is filed with the
Administrative Committee.
 
           (f)            Installment Payments.  If a Participant dies after
Retirement and while receiving installment payments of such benefit, such
amounts shall continue to be paid to the Beneficiary in the same manner.
 
           (g)           Deferral Not Effective.  If the Participant elected to
defer commencement of Retirement benefits pursuant to Section 5.1(c) and dies
prior to the commencement thereof, upon the Participant’s death such election to
defer commencement of Retirement benefit payments shall become null and void and
payments will commence immediately to the Beneficiary in the form elected by the
Participant.
 
5.3     Disability Benefit
        (a)           Benefit.  Upon a Participant’s Separation from Service due
to Disability, the Participant shall be paid a Deferred Compensation Benefit
equal to the amount of the Participant’s Retirement Account, Stock Account and
any balance transferred from the Retirement Stock Account or Stock Accounts
earned by the Participant through the date such amount is distributed to the
Participant.
 
           (b)           Form of Payment
 
                           (i)            Retirement Account.  A benefit shall
be paid as elected by the Participant in the Participation Agreement with
respect to the Retirement Account.
 
                           (ii)           Stock Account.  A benefit shall be
paid from the Stock Account pursuant to Section 5.5 of the Plan.
 
           (c)           Grandfathered Election Right.  Solely with respect to
Account balances accrued and vested as of December 31, 2004 and earnings, gains
and losses credited thereon after that date, such election may be changed by the
Participant at any time prior to Disability, and the Participant may choose to
receive benefits in the same manner as described in Section 5.1(b) of the Plan.
 
           (d)           Changing Date or Form of Payment.  Solely with respect
to Account balances that accrue and/or vest after December 31, 2004 including
deemed earnings, gains and losses credited thereon after that date, a
Participant may amend his or her elections regarding the form of benefit and
time of payment provided:
 
                           (i)            Such election is submitted to the
Committee in writing at least twelve (12) months prior to the date any amount is
to be distributed from the Plan;
 

12

--------------------------------------------------------------------------------





 
                           (ii)           Such election shall not take effect
until twelve (12) months after it is submitted to the Committee in writing; and
 
                           (iii)           The payment of any benefits under
this Plan shall not commence until at least five (5) years from the date such
payment would otherwise have been made.
 
           (e)           Transition Election Right.  Notwithstanding the above,
distribution elections made with respect to Deferral Elections made between
January 1, 2005 and December 31, 2007 may be changed no later than December 31,
2007 in accordance with Code Section 409A.
 
5.4     Separation from Service Benefit for Reasons Other Than Retirement,
Disability or Death—Retirement Account
 
           (a)           Benefit.  Upon a Participant’s Separation from Service
prior to his or her Retirement, Disability or death, the Participant shall be
paid a Deferred Compensation Benefit equal to the amount of the Participant’s
Retirement Account, Stock Account and any balance transferred from the
Retirement Stock Account or Stock Accounts earned by the Participant through the
date such amount is distributed to the Participant.
 
           (b)           Form of Payment.
 
                           (i)            Retirement Account.  The benefit under
this Section shall be paid to the Participant in a lump-sum.
 
                           (ii)           Stock Account.  A benefit shall be
paid from the Stock Account pursuant to Section 5.5 of the Plan.
 
           (c)           Grandfathered Election Right.  Notwithstanding the
above, effective January 1, 2002 and solely with respect to Account balances
accrued and vested as of December 31, 2004 including earnings, gains and losses
credited thereon after that date, any Participant who has been involuntarily
terminated under conditions where the Participant becomes eligible for and
elects to accept an Employer severance benefit, may irrevocably elect at least
thirty (30) days prior to the date of Separation from Service to receive three
(3) installment payments, the first to be paid as soon as administratively
feasible following the Participant’s date of Separation from Service and on
January 1 of each of the next two (2) years. The amount of the installment shall
be redetermined January 1 of each year based upon the then current earnings
crediting rate under Section 4.2(c) of the Plan, the remaining Retirement
Account balance, and the remaining number of payments.
 

13

--------------------------------------------------------------------------------





 
5.5     Stock Account Distributions
        (a)           Benefit of Participant Employed on Initial Eligible
Payment Date or with a Separation from Service on or after Age Sixty.  An
Employer shall pay a Participant who is employed by any Employer on his or her
Initial Eligible Payment Date or who has a Separation from Service on or after
age sixty (60) a Deferred Compensation Benefit equal to the amount of the
Participant’s Stock Account earned by the Participant while he or she was
employed by such Employer, including the Stock Premium, in Company common stock.
Commencing January 1, 2002, a Participant may elect in his or her Participation
Agreement to defer receipt of such payment to the Participant’s date of
Separation from Service or death. If such an election is made, such Stock
Account balance, including the Stock Premium, shall be transferred to a
Retirement Stock Account or held in the Stock Account until Separation from
Service or death and then transferred to a Retirement Account and paid in cash
pursuant to the Participant’s elections or Plan provisions, whichever is
applicable, under Sections 5.1, 5.2, 5.3, or 5.5 of this Plan.
 
           (b)           Benefit of Participant with Separation from Service
prior to Age Sixty.  Commencing January 1, 2002, if a Participant with a Stock
Account balance that has not reached its Initial Eligible Payment Date Separates
from Service for any reason, including death or Disability prior to age sixty
(60), such vested balance shall be transferred to a Retirement Account and paid
in cash pursuant to the Participant’s elections or Plan provisions, whichever is
applicable, under Article 5 of this Plan.
 
          (c)           Benefit of Participant with Separation from Service on
and after Age Sixty.  Commencing January 1, 2002, if a Participant with a Stock
Account balance that has not reached its Initial Eligible Payment Date Separates
from Service for any reason including death or Disability on or after age sixty
(60), such Stock Account, including the Stock Premium, shall be payable on the
earlier of the date the Stock Premium becomes fully vested or the Initial
Eligible Payment Date. A Participant may make an election each year in a
Participation Agreement to receive the Stock Account, including the Stock
Premium, either in the form of Company common stock or in cash and paid pursuant
to the Participant’s elections or Plan provisions, whichever is applicable,
under Article 5 of this Plan. If the Participant does not make an election prior
to the Commencement of the Deferral Period, such Stock Accounts shall be paid in
the form of Company common stock.
 
5.6      Accelerated Distribution
           Notwithstanding anything to the contrary herein and solely with
respect to Accounts that are accrued and vested as of December 31, 2004
including earnings, gains and losses credited thereon after that date, at any
time, a Participant (or the Participant’s Beneficiary in case of the death of
the Participant) may request a distribution of his or her vested Account
balance. Each Employer by whom the Participant was employed shall pay a Plan
benefit equal to the amount of the Participant’s Retirement Account earned by
the Participant during the Participant’s employment with such Employer. Such
vested balance shall be reduced by ten percent (10%), which amount shall be
forfeited by the Participant.

14

--------------------------------------------------------------------------------





           Such request must be made in writing in a form and manner specified
by the Administrative Committee. The distribution to the Participant or
Beneficiary shall be made as soon as administratively feasible in a lump-sum.
The amount distributed from the Stock Account and the Retirement Stock Account
shall be paid in Company common stock. Such distribution shall completely
discharge the Administrative Committee and the Employers from all liability with
respect to the Participant’s or Beneficiary’s Accounts.


           If the Participant is an employee of an Employer when the
distribution is made, the Participant shall not make a Deferral Election until
January 1 of the second calendar year following the calendar year in which the
Participant receives such distribution.


           Notwithstanding the foregoing, if a Participant who is required to
file reports under Section 16 of the Securities Exchange Act of 1934 requests an
accelerated distribution of his Stock Account, and/or the Retirement Stock
Account, the request must be approved by the Compensation Committee.


5.7     Financial Hardship Distributions
        (a)           Distribution upon an Unforeseeable
Emergency.  Notwithstanding any other provision of the Plan and solely with
respect to Account balances that accrue and vest after December 31, 2004
including deemed earnings, gains and losses credited thereon after that date,
payment from the Participant’s Accounts may be made to the Participant, in the
sole discretion of the Administrative Committee, due to an Unforeseeable
Emergency.
 
           (b            Termination of Deferral Election.  If such a
distribution is made, the Participant’s Deferral Election for the Deferral
Period in which the distribution is made shall be void and such Participant
shall not be eligible to make a Deferral Election until the next Deferral
Period.
 
           (c)           Maximum Amount of Distribution.  Such payment shall not
exceed the amount reasonably necessary to satisfy the Unforeseeable Emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution after taking into account the extent to which such Unforeseeable
Emergency is or may be relieved through cancellation of the Participant’s
Deferral Election, reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets, to the extent such liquidation would
not itself cause severe financial hardship. However, the determination of
amounts necessary to satisfy the Unforeseeable Emergency is not required to take
into account an available distribution or loan from a qualified plan, any
additional compensation that is available under another nonqualified deferred
compensation plan, including a grandfathered nonqualified deferred compensation
plan, but has not actually been paid.
 
          (d)           Payment Form and Source.  Payment shall be made in a
single lump-sum within thirty (30) days after the date the request for a
distribution is approved by the Administrative Committee. Distributions shall be
made first from the Retirement Account, then from any Retirement Stock Account
and then from any Stock Account, excluding the Stock Premium.
 
 
15

--------------------------------------------------------------------------------


 
 
5.8     Withholding; Payroll Taxes
           An Employer paying a benefit shall withhold from payments made
hereunder to the Participant or any Beneficiary, any amounts required to be
withheld by applicable law. An Employer may withhold from either deferred or
nondeferred compensation any amounts required to be withheld by the Federal
Insurance Contributions Act (FICA), the Federal Unemployment Tax Act (FUTA), or
any state income tax provision, or any other applicable law. All Plan
administration expenses incurred by an Employer or the Administrative Committee
shall be borne by the Company.


5.9     Commencement of Payments
        (a)           Commencement Date.  Except for a distribution upon an
Unforeseeable Emergency as provided in Section 5.7 and for grandfathered
benefits as provided in subsection (e) below, payment of benefits shall commence
as soon as administratively feasible following the event giving rise to a
distribution but not later than ninety (90) days following the date of the event
giving rise to the distribution. A Participant shall not have a right to
designate the taxable year of payment other than by an election that is
otherwise permitted by this Plan.
 
           (b)           Specified Employee.  Notwithstanding subsection (a), a
Participant who is a specified employee as defined in Code Section
409A(a)(2)(B)(i) on his date of Separation from Service (except due to death)
shall not receive a distribution of any amount under this Plan, whether a
Deferred Compensation Benefit or a Supplemental Pension Benefit, that is accrued
and/or vested after December 31, 2004 including earnings, gains and losses
credited thereon after that date before the date which is six (6) months after
the date of Separation from Service.
 
           (c)           Delay in Payment.  In the event a distribution must be
delayed as required in subsection (b):
 
                           (i)           If the payment is a lump-sum, such
lump-sum shall continue to be credited with earnings, gains and losses pursuant
to Section 4.2(c) until the actual date of distribution.
 
                          (ii)           If the benefit is to be paid in
installments, the first payment shall include an amount equal to the sum of the
monthly payments which would have been paid to the Participant but for the
payment deferral mandated pursuant to subsection (b).
 
           (d)           All payments shall be made as of the first (1st) day of
the month.
 
           (e)           Grandfathered Commencement Date.  Solely with respect
to benefits under this Plan accrued and vested as of December 31,2004 and
earnings, gains and losses credited thereon after that date, payment of benefits
shall commence as soon as administratively feasible following the event giving
rise to a distribution.
 

16

--------------------------------------------------------------------------------





 
5.10   Payment to Guardian
           If a Plan benefit is payable to a minor or a person declared
incompetent or to a person incapable of handling the disposition of property,
the Administrative Committee may direct payment of such Plan benefit to the
guardian, legal representative or person having the care and custody of such
minor or incompetent person. The Administrative Committee may require proof of
incompetence, minority, incapacity or guardianship as it may deem appropriate
prior to distribution of the Plan benefit. Such distribution shall completely
discharge the Administrative Committee and the Employer from all liability with
respect to such benefit.


5.11   Small Accounts
           Notwithstanding anything herein to the contrary and solely with
respect to account balances that are accrued and vested as of December 31, 2004,
including earnings, gains and losses credited thereon after that date, in the
event the Participant’s Account balance that will be paid in installments is
less than one hundred thousand dollars ($100,000) on the date payments commence,
and such Participant has elected to receive installment payments over a period
of more than one hundred eighty (180) months, such election shall become null
and void and the Participant shall receive such benefit in monthly installments
over one hundred eighty (180) months.




ARTICLE 6—SUPPLEMENTAL PENSION BENEFIT
 


6.1     Eligibility and Participation
           The Chief Executive Officer of the Company may designate any key
executive who is an employee of any Employer as eligible to receive the benefit
described in this Article (“Supplemental Pension Benefit”) as of the first (1st)
day of the month following the employee’s date of hire.


6.2     Retirement Benefit
        (a)           Benefit.  Each Participant or Beneficiary who is entitled
to a benefit under the Pension Plan shall be entitled to a Supplemental Pension
Benefit equal to the benefit that would have been paid under the Pension Plan
without regard to:
 
                           (i)            Compensation deferred under this Plan;
 
                           (ii)           Exclusion of Short-Term Incentive
Award from the definition of compensation in the Pension Plan; and
 
                           (iii)           Limitations imposed by Code Sections
401(a)(17) and 415 in the Pension Plan.
 
           (b)           Offset.  The benefit described in subsection (a) shall
be reduced by the amount payable from the Pension Plan.
 

17

--------------------------------------------------------------------------------





           (c)           Form of Payment.  Prior to the commencement of payments
of the Supplemental Pension Benefit, a Participant shall select the form of
payment from the following:
 
                           (i)           Single life annuity;
 
                           (ii)           Joint and 100%, 75%, 50% or 25%
survivor annuity;
 
                           (iii)           Life annuity with payments guaranteed
for a period of sixty (60), one hundred twenty (120) or one hundred eighty (180)
months.
 
          (d)           Default Form of Payment.  In the absence of an election,
the Supplemental Pension Benefit shall be paid as a single life annuity if the
Participant is not married at the time payments are to commence, and in the form
of a joint and 50% survivor annuity to a married Participant, with the
Participant’s spouse as the joint annuitant unless the Participant has
designated another joint annuitant.
 
          (e)           Actuarial Equivalent.  All forms of payment shall be
actuarially equivalent based on reasonable actuarial assumptions as of the date
benefit payments are to commence. On such date, the same actuarial assumptions
shall be used in valuing each annuity payment option.
 
           (f)           Commencement of Payments.  Subject to Section 5.9(b),
payment of the Supplemental Pension Benefit shall commence as follows:
 
(i)           If Separation from Service occurs prior to Retirement, payment of
the Supplemental Pension Benefit shall commence on the first (1st) day of the
month following attainment of age sixty (60).
 
(ii)           Upon Retirement, payment of the benefit shall commence on the
first (1st) day of the month following Retirement.
 
          (g)           Changing Time of Commencement of Payments.  A
Participant may make a subsequent Deferral Election with respect to the date
that payment of a Supplemental Pension Benefit commences. Such election must be
made not less than twelve (12) months before the date the benefit payment is
scheduled to be paid and shall become effective twelve (12) months from the date
such Deferral Election is submitted to the Administrative Committee. A
subsequent Deferral Election becomes irrevocable to the extent required under
Treasury Regulation Section 1.409A-2(b)(1) when it is submitted to the
Administrative Committee. In the case of a benefit payment which is not due to
Disability or death, the date payments may commence under a subsequent Deferral
Election must be no earlier than five (5) years from the date such payment would
otherwise have been made.
 

18

--------------------------------------------------------------------------------





 
          (h)           Grandfathered Election Right.  Solely with respect to
the Supplemental Pension Benefit that was accrued and vested as of December 31,
2004, such Benefit shall be paid to the Participant at the same time and in the
same manner as payments from the Pension Plan.
 
6.3     Death Benefit
        (a)           Benefit.  Each Beneficiary entitled to a pre-retirement
survivor benefit under the Pension Plan shall be entitled to a death benefit
under this Section 6.3 determined in the same manner as Retirement benefits
under Section 6.2 of this Plan as if the first (1st) day of the month following
the Participant’s date of death was the later of (i) the Participant’s
attainment of age fifty-five (55); or (ii) the date of the Participant’s
Separation from Service.
 
          (b)           Form of Payment.  The Beneficiary shall receive the
death benefit in the form of a single life annuity for the Beneficiary’s
lifetime pursuant to a joint and 100% survivor annuity.
 
           (c)           Commencement of Payments.
 
                           (i)            If a Participant dies and has less
than ten (10) years but at least five (5) years of Eligibility Service as
defined in the Pension Plan on such Participant’s date of death, payments shall
commence under this Section 6.3 on the later of:
 
                                           a)           The first day (1st) of
the month following the date the Participant would have attained age fifty-five
(55); or
 
                                           b)           Within ninety (90) days
of the Participant’s date of death.
 
                           (ii)           If a Participant dies and has at least
ten (10) years of Eligibility Service as defined in the Pension Plan on such
Participant’s date of death, payments shall commence no later than the first
(1st) day of the month following the Participant’s date of death.
 
                           (iii)          If a Participant dies prior to
attaining age fifty-five (55), such Participant shall be deemed to have died on
the day after such Participant would have attained age fifty-five (55).
 
           (d)           Pension Plan Reduction Factors.  Benefit reduction
factors shall be applied in the same manner and pursuant to provisions in the
Pension Plan.
 

19

--------------------------------------------------------------------------------





ARTICLE 7—BENEFICIARY DESIGNATION
 


7.1     Beneficiary Designation
           Each Participant shall have the right, at any time, to designate one
(1) or more persons as the primary or contingent Beneficiary(ies) to whom
benefits under Sections 5.2 and one (1) Beneficiary under Section 6.3 of this
Plan shall be paid in the event of the Participant’s death prior to complete
distribution to the Participant of the benefits due under the Plan. Unless
stated otherwise in writing in the form provided by the Administrative
Committee, payments hereunder shall be paid in equal shares to surviving
Beneficiaries if more than one (1) Beneficiary has been designated. Each
Beneficiary designation shall be in a written form prescribed by the
Administrative Committee and shall be effective only when filed with the
Administrative Committee during the Participant’s lifetime. If a Participant’s
compensation is community property, any Beneficiary designation shall be valid
or effective only as permitted under applicable law.


7.2     Amendments
           Any Beneficiary designation may be changed by a Participant without
the consent of any Beneficiary by the filing of a new Beneficiary designation
with the Administrative Committee.


7.3     No Beneficiary Designation or Death of Beneficiary
        (a)           Default Beneficiary Designation.  In the absence of an
effective Beneficiary designation, or if all designated Beneficiaries predecease
the Participant, the Participant’s Beneficiary shall be the person in the first
(1st) of the following classes:
 
                           (i)            The surviving spouse;
 
                           (ii)           The Participant’s estate.
 
          (b)           Lump-sum Distribution.  In the event of the death of a
Beneficiary after payments commence but prior to the Beneficiary receiving all
benefit payments under this Plan, in the remaining balance shall be paid in a
lump-sum to the estate of the Beneficiary.
 
7.4     Effect of Payment
           Payment to the Beneficiary or Beneficiaries including a Beneficiary
under Section 7.3 shall completely discharge the Employers’ obligations under
this Plan.



20

--------------------------------------------------------------------------------





ARTICLE 8—ADMINISTRATION
 


8.1     Administrative Committee; Duties
           This Plan shall be administered by an Administrative Committee
consisting of three (3) or more members who are appointed by the Chief Executive
Officer of the Company. Members of the Administrative Committee may be
Participants in this Plan. However, no member of the Administrative Committee
may participate in a review of his or her own claim under Article 9. The
Administrative Committee shall administer the Plan and shall have the power and
the duty to take all action and to make all decisions necessary or proper to
carry out the Plan. The determination of the Administrative Committee as to any
question involving the general administration and interpretation of the Plan
shall be final, conclusive, and binding except as otherwise provided in Article
9. A majority vote of the Administrative Committee members shall control any
decision. Any discretionary actions to be taken under the Plan by the
Administrative Committee with respect to the classification of employees,
Participants, contributions or benefits shall be uniform in nature and
applicable to all persons similarly situated. Without limiting the generality of
the foregoing, the Administrative Committee shall have the following
discretionary authority, powers and duties:
 
           (a)           To require any person to furnish such information as it
may request for the purpose of the proper administration of the Plan as a
condition to receiving any benefit under the Plan;
 
           (b)           To make and enforce such rules and regulations and
prescribe the use of such forms as it deems necessary for the efficient
administration of the Plan;
 
           (c)           To interpret the Plan and to resolve ambiguities,
inconsistencies and omissions;
 
           (d)           To decide all questions concerning the Plan and any
questions concerning the eligibility of any employee to participate in the Plan;
and
 
           (e)           To determine the amount of benefits which will be
payable to any person in accordance with the provisions of the Plan.
 
           
21

--------------------------------------------------------------------------------



 
Upon and after the occurrence of a Change in Control, the “Administrative
Committee” shall be at least three (3) individuals selected by the individual
who, immediately prior to the Change in Control, was the Company’s Chief
Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”); provided, however, the Administrative Committee, as
constituted immediately prior to a Change in Control, shall continue to act as
the Administrative Committee for this Plan until the date on which the
independent third parties selected by the Ex-CEO accept the responsibilities as
members of the Administrative Committee under this Plan. Upon and after a Change
in Control, the Administrative Committee shall have all discretionary
authorities and powers granted the Administrative Committee under this Plan
including the discretionary power to determine all questions arising in
connection with the administration of the Plan and the interpretation of the
Plan except benefit entitlement determinations upon appeal. Upon and after the
occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Participants and their
Beneficiaries, the Account balances of the Participants, the date and
circumstances of the Retirement, Disability, death or Separation from Service of
the Participants, and such other pertinent information as the Administrative
Committee may reasonably require. Upon and after a Change in Control, a member
of the Administrative Committee may only be removed (and a replacement may only
be appointed) by the Ex-CEO.


8.2      Agents
           In the administration of this Plan, the Administrative Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with counsel, who may be
counsel to the Company.


8.3     Indemnity of Committees
           The Company shall indemnify and hold harmless the members of the
Administrative Committee, the Appeals Committee and the Compensation Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan, except in the case of
intentional misconduct.


8.4     Participating Employers
           The Compensation Committee or the Chief Executive Officer of Company
may permit Employers to participate in this Plan. Any Employer may, upon
resolution of its Board of Directors, withdraw from participating in the Plan
and shall notify the Company of such resolution. An Employer’s withdrawal from
the Plan shall not adversely affect balances in any Participant’s Accounts which
shall continue to accrue earnings as set forth herein, shall not adversely
affect the accrued Supplemental Pension Benefit and shall not change any
distribution elections.

22

--------------------------------------------------------------------------------





ARTICLE 9—CLAIMS PROCEDURE
 


9.1     Claim
           Any person claiming a benefit (“Claimant”) under the Plan shall
present the request in writing to the Administrative Committee.


9.2     Initial Claim Review
           In the case of a claims regarding Disability, the Administrative
Committee will make a benefit determination within forty-five (45) days of its
receipt of an application for benefits. This period may be extended up to an
additional thirty (30) days, if the Administrative Committee provides the
Claimant with a written notice of the extension within the initial forty-five
(45)-day period. The extension notice will explain the reason for the extension
and the date by which the Administrative Committee expects a decision will be
made. The Administrative Committee may obtain a second thirty (30)-day extension
by providing you written notice of such second extension within the thirty
(30)-day extension. The second extension notice must include an explanation of
the special circumstances necessitating the second extension and the date by
which the Administrative Committee’s decision will be made. If the extension is
necessary because additional information is needed to decide the claim, the
extension notice will describe the required information. The Claimant will have
forty-five (45) days after receiving the extension notice to provide the
required information.


           In the case of all other claims, the Administrative Committee will
make a benefit determination within ninety (90) days of its receipt of an
application for benefits. This period may be extended up to an additional ninety
(90) days, if the Administrative Committee provides the Claimant with a written
notice of the extension within the initial ninety (90)-day period. The extension
notice will explain the reason for the extension and the date by which the
Administrative Committee expects a decision will be made.


           The Administrative Committee will notify the Claimant in writing,
delivered in person or mailed by first-class mail to the Claimant’s last known
address, if any part of a claim for benefits under the Plan has been denied. The
notice of a denial of any claim will include:
 
           (a)           the specific reason for the denial;
 
           (b)           reference to specific provisions of the Plan upon which
the denial is based;
 
           (c)           a description of any internal rule, guidelines,
protocol or similar criterion relied on in making the denial (or a statement
that such internal criterion will be provided free of charge upon request);
 
           (d)           a description of any additional material or information
deemed necessary by the Administrative Committee for the Claimant to perfect the
claim, and an explanation of why such material or information is necessary; and
 
           (e)           an explanation of the claims review procedure under the
Plan.
 

23

--------------------------------------------------------------------------------





 
           If the notice described above is not furnished and if the claim has
not been granted within the time specified above for payment of the claim, the
claim will be deemed denied and will be subject to review as set forth in
Section


9.3.    Review of Claim
           If a claim for benefits is denied, in whole or in part, the Claimant
may request to have the claim reviewed. The Claimant will have one hundred
eighty (180) days in which to request a review of a claim regarding Disability,
and will have sixty (60) days in which to request a review of all other claims.
The request must be in writing and delivered to the Compensation Committee. If
no such review is requested, the initial decision of the Compensation Committee
will be considered final and binding.


           The request for review must specify the reason the Claimant believes
the denial should be reversed. He or she may submit additional written comments,
documents, records, and other information relating to and in support of the
claim; all information submitted will be reviewed whether or not it was
available for the initial review. The Claimant may request reasonable access to
and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits. A member of the Compensation Committee may not
participate in the review of his or her own claim. In addition, if the Claimant
requests a review, a member who is a subordinate of the original decision maker
shall not participate in the review of the claim. The review will not defer to
the initial adverse determination. If the denial was based in whole or in part
on a medical judgment, the Compensation Committee will consult with an
appropriate health care professional who was not consulted in the initial
determination of his or her claim and who is not the subordinate of someone
consulted in the initial determination. Names of the health care professionals
will be available on request.


           Upon receipt of a request for review, the Compensation Committee may
schedule a hearing within thirty (30) days of its receipt of such request,
subject to availability of the Claimant and the availability of the Compensation
Committee, at a time and place convenient for all parties at which time the
Claimant may appear before the person or committee designated by the
Compensation Committee to hear appeals for a full and fair review of the
Administrative Committee’s initial decision. The Claimant may indicate in
writing at the time the Compensation Committee attempts to schedule the hearing,
that he or she wishes to waive the right to a hearing. If the Claimant does not
waive his or her right to a hearing, he or she must notify the Compensation
Committee in writing, at least fifteen (15) days in advance of the date
established for such hearing, of his or her intention to appear at the appointed
time and place. The Claimant must also specify any persons who will accompany
him or her to the hearing, or such other persons will not be admitted to the
hearing. If written notice is not timely provided, the hearing will be
automatically canceled. The Claimant or the Claimant’s duly authorized
representative may review all pertinent documents relating to the claim in
preparation for the hearing and may submit issues, documents, affidavits,
arguments, and comments in writing prior to or during the hearing.

24

--------------------------------------------------------------------------------





           The Compensation Committee will notify the Claimant of its decision
following the reviews. In the case of a claim regarding Disability, the
Compensation Committee will render its final decision within forty-five (45)
days of receipt of an appeal or such shorter period as may be required by law.
If the Compensation Committee determines that an extension of the time for
processing the claim is needed, it will notify the Claimant of the reasons for
the extension and the date by which the Compensation Committee expects a
decision will by made. The extended date may not exceed ninety (90) days after
the date of the filing of the appeal.


           In the case of all other claims, the Compensation Committee will
render its final decision within sixty (60) days of receipt of an appeal. If the
Compensation Committee determines that an extension of the time for processing
the claim is needed, it will notify the Claimant of the reasons for the
extension and the date by which the Compensation Committee expects a decision
will be made. The extended date may not exceed one hundred twenty (120) days
after the date of the filing of the appeal


           If after the review the claim continues to be denied, the Claimant
will be provided a notice of the denial of the appeal which will contain the
following information:
 
           (a)           The specific reasons for the denial of the appeal;
 
           (b)           A reference to the specific provisions of the Plan on
which the denial was based;
 
          (c)           A statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim for benefits;
 
           (d)           A statement disclosing any internal rule, guidelines,
protocol or similar criterion relied on in making the denial (or a statement
that such information would be provided free of charge upon request); and
 
           (e)           A statement describing the Claimant’s right to bring a
civil suit under Federal law and a statement concerning other voluntary
alternative dispute resolutions options.
 

25

--------------------------------------------------------------------------------





 
9.4     Review of Claims on and after a Change in Control
           Upon and after the occurrence of a Change in Control, the
Compensation Committee, as constituted immediately prior to a Change in Control,
shall be the Appeals Committee. In the event any member of the Appeals Committee
resigns or is unable to perform the duties of a member of the Appeals Committee,
successors to such members shall be selected by the Ex-CEO. Upon and after a
Change in Control, the Appeals Committee shall have all discretionary
authorities and powers granted the Compensation Committee under this Plan to
review denied claims as provided in Section 9.3. A member of the Appeals
Committee may not participate in the review of his or her own claim and may not
participate in the review a claim if he or she is a subordinate of the original
decision maker. Upon and after the occurrence of a Change in Control, the
Company must: (1) pay all reasonable administrative expenses and fees of the
Appeals Committee; (2) indemnify the Appeals Committee against any costs,
expenses and liabilities including, without limitation, attorney’s fees and
expenses arising in connection with the performance of the Appeals Committee
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Appeals Committee or its employees or agents; and (3)
supply full and timely information to the Appeals Committee on all matters
relating to the Plan, the Participants and their Beneficiaries, the
Account balances of the Participants, the date and circumstances of the
Retirement, Disability, death or Separation from Service of the Participants,
and such other pertinent information as the Appeals Committee may reasonably
require. Upon and after a Change in Control, a member of the Appeals Committee
may only be removed (and a replacement may only be appointed) by the Ex-CEO.


 
ARTICLE 10—AMENDMENT AND TERMINATION OF PLAN
 


10.1   Right to Amend
           The Plan may be amended any time by action of the Board or the
Compensation Committee or by a writing executed on behalf of the Board or
Compensation Committee by the Company’s duly elected officers, except that:
 
           (a)           No amendment shall be effective to decrease or restrict
any Participant’s Account balance or Supplemental Pension Benefit accrued to
that date, and
 
           (b)           No amendment shall be effective to restrict the right
of a Participant to elect to receive a lump-sum form of benefit payment of his
or her Account upon Retirement, death, Disability or other separation of
employment, and
 
           (c)           No amendment to the method for calculating earnings on
the portion of the Retirement Account allocated to the investment option
described in Section 4.2(c)(i) of the Plan shall decrease the interest rate
credited to the Retirement Account balance of any Participant below the Moody’s
Average Long-Term Corporate Bond Yield Index less one (1) percentage point;
otherwise the Retirement Account balance that is accrued and vested as of
December 31, 2004 including earnings credited thereon after that date shall be
paid to all Participants within sixty (60) days of the effective date of such
amendment.
 

26

--------------------------------------------------------------------------------





 
Such amendment shall be effective on the first (1st) day of the calendar year
following the adoption by the Company of such amendment, provided that all
Participants are notified of such amendment no later than November 15 of the
year in which such amendment is adopted.
 
10.2   Right to Terminate
           The Board or the Compensation Committee may at any time terminate the
Plan if, in its sole judgment, the tax, accounting or other effects of the
continuance of the Plan or potential payments thereunder would not be in the
best interests of the Company. Such termination shall not adversely affect any
Plan Participant’s Account balance or accrued Supplemental Pension Benefit. Each
Employer shall pay the balances of a Participant’s Accounts that were accrued
and vested as of December 31, 2004 including earnings, gains and losses credited
thereon after that date, and earned while employed by such Employer within sixty
(60) days after the effective date of the Plan termination.


10.3   Distribution of Benefits on Plan Termination
           In the event the Corporation elects to amend, modify or terminate the
Plan as provided under Section 10.2 and solely with respect to Account balances
that accrue and/or vest after December 31, 2004, including deemed earnings,
gains and losses credited thereon after that date, no right to the payment of
benefits shall arise as a result of a Plan Termination;
 
           (a)           The Company may, in its discretion, provide by
amendment to the Plan a right to the payment of all such Account balances as a
result of the liquidation and termination of the Plan where:
 
                           (i)            the termination and liquidation does
not occur proximate to a downturn in the financial health of the Company and the
participating Employers;
 
                           (ii)           the Plan and all arrangements required
to be aggregated with the Plan under Code Section 409A are terminated and
liquidated;
 
                          (iii)           no payments, other than those that
would be payable under the terms of the Plan and the aggregated arrangements if
the termination and liquidation had not occurred, are made within twelve (12)
months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan;
 
                           (iv)           all payments are made within
twenty-four (24) months of the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan; and
 
                           (v)           the Company and the Employers do not
adopt a new arrangement that would be aggregated with any terminated arrangement
under Code Section 409A, at any time within three (3) years following the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan.
 

27

--------------------------------------------------------------------------------





 
           (b)           Similarly, the Company may, in its discretion, provide
by amendment to liquidate and terminate the Plan where the termination and
liquidation occurs within twelve (12) months of a corporate dissolution taxed
under Code Section 331, or with the approval of a bankruptcy court pursuant to
11 United States Code § 503(b)(1)(A), provided that all amounts deferred under
the Plan are included in the Participants’ gross incomes in the latest of the
following years (or, if earlier, the taxable year in which the amount is
actually or constructively received):
 
                           (i)            the calendar year in which the
termination occurs;
 
                           (ii)           the calendar year in which the amount
is no longer subject to a substantial risk of forfeiture; or
 
                           (iii)           the first calendar year in which the
payment is administratively practicable.
 


ARTICLE 11—MISCELLANEOUS
 


11.1   Unfunded Plan
           This Plan is intended to be an unfunded plan for federal income tax
purposes and for purposes of ERISA, maintained primarily to provide deferred
compensation benefits for a select group of management employees or highly
compensated employees. This Plan is not intended to create an investment
contract, but to provide tax planning opportunities and retirement benefits to
eligible individuals who have elected to participate in the Plan. Eligible
individuals are select members of management who, by virtue of their position
with an Employer, have the ability to materially affect the Employer’s
profitability and operations.


11.2   Liability for Benefits
           Except as otherwise agreed in writing, liability for the payment of a
Participant’s benefit under this Plan shall be borne solely by the participating
Employer that employs the Participant and reports the Participant as being on
its payroll during the accrual or increase in the benefit. No liability for the
payment of any Deferred Compensation Benefit or any Supplemental Pension Benefit
shall be incurred by reason of Plan sponsorship or participation except for
benefits of a participating Employer’s own employees. Nothing in this Section
shall be interpreted as prohibiting any participating Employer from expressly
agreeing in writing to the assumption of liability or guarantee of payment of
any benefit under this Plan.


11.3   Unsecured General Creditor
           Participants and their Beneficiaries, heirs, successors and assigns
shall have no legal or equitable rights, interest or claims in any property or
assets of any Employer. Any and all assets of each Employer shall be, and
remain, the general, unpledged, unrestricted assets of the Employer. An
Employer’s obligations under the Plan shall be merely that of an unfunded and
unsecured promise of the Employer to pay money in the future.

28

--------------------------------------------------------------------------------





11.4   Obligations to Employer
           If a Participant becomes entitled to the payment of a benefit under
the Plan and the Participant has outstanding any debt, obligation, or other
liability representing an amount owing to the Employer obligated to pay the
benefit at the time of payment, then the Employer may offset such amount owing
to it against the amount of benefits otherwise distributable to the Participant
or Beneficiary. Such determination shall be made by the Administrative
Committee.


11.5   Nonassignability
        (a)           Except as stated in subsection (b) below, neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
 
          (b)           Domestic Relations Order.  An Employer may pay benefits
to an alternate payee pursuant to a domestic relations order provided the
Administrative Committee determines such order meets the requirements of a
Qualified Domestic Relations Order pursuant to Code Section 414(p)(1)(B).
 
11.6   Not a Contract of Employment
           The terms and conditions of this Plan shall not be deemed to
constitute a contract of employment between any Employer and the Participant,
and neither the Participant nor any Beneficiary shall have any rights against
any Employer except as may otherwise be specifically provided herein. Moreover,
nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer or to interfere with the right of any
Employer to discipline or discharge such Participant at any time.


11.7   Protective Provisions
           A Participant shall cooperate with each Employer by furnishing any
and all information requested by any Employer in order to facilitate the payment
of benefits under this Plan.


11.8   Captions
           The captions of the articles, sections and subsection of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.


11.9   Governing Law
           The provisions of this Plan shall be construed, administered, and
enforced according to and governed by the laws (other than conflict of law
provisions) of the state of Ohio, except to the extent such laws are superseded
by ERISA.

29

--------------------------------------------------------------------------------





11.10  Validity
             In case any provision of this Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.


11.11  Notice
            Any notice or filing required or permitted to be given to the
Administrative Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail to any member of the
Administrative Committee, or to the statutory agent of Company. Notice to the
Administrative Committee may be given to any member of the Administrative
Committee and if mailed shall be addressed to the principal executive offices of
Company. Notice mailed to the Participant shall be sent to the address set out
in the Participant’s most recent Participation Agreement or such other address
as is given to the Administrative Committee by notice. Notices shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark, or the receipt for registration or certification.


11.12  Successors
            The provisions of this Plan shall bind and inure to the benefit of
each Employer and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of an Employer, and successors of any such corporation
or other business entity.


11.13  Code Section 409A
            Notwithstanding anything to the contrary in the provisions of this
Plan regarding the benefits payable hereunder and the time and form thereof,
this Plan is intended to meet any applicable requirements of Code Section 409A
and this Plan shall be construed and administered in accordance with Section
409A of the Code, Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date. In the event that
the Company determines that any provision of this Plan or the operation thereof
may violate Section 409A of the Code and related Department of Treasury
guidance, the Company may in its sole discretion adopt such amendments to this
Plan and appropriate policies and procedures, including amendments and policies
with retroactive effect, or take such other actions, as the Company determines
necessary or appropriate to comply with the requirements of Section 409A of the
Code.

30

--------------------------------------------------------------------------------



APPENDIX A




1
Participating Employer
2
Adoption Date
3
Termination Date
 
American Transmissions Systems, Inc.
 
January 1, 2003
 
 
Cleveland Electric Illuminating Company
 
July 1, 1998
 
 
FirstEnergy Corp.
 
January 1, 1998
 
 
FirstEnergy Facilities Services Group, Inc.
 
January 1, 2003
       
 
FirstEnergy Generation Corp.
 
January 1, 2003
 
 
FirstEnergy Nuclear Operating Company
 
January 1, 1999
 
FirstEnergy Service Company
 
 
January 1, 1999
 
 
FirstEnergy Solutions Corp.
 
January 1, 2003
       
 
Jersey Central Power and Light
 
January 1, 2003
 
 
Metropolitan Edison
 
January 1, 2003
 
 
Ohio Edison Company
 
January 1, 1983
 
 
Pennsylvania Electric
 
January 1, 2003
 
 
Pennsylvania Power Company
 
January 1, 1983
 
 
Toledo Edison Company
 
July 1, 1998
 




31

--------------------------------------------------------------------------------



APPENDIX B


Change in Control


           Effective as of the date approved by shareholders and for purposes of
the Plan, a “Change in Control” means:


           1.             An acquisition by any individual, entity, or group
(within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
(twenty-five percent (25%) if such Person proposes any individual for election
to the Board of Directors or any member of the Board is the representative of
such Person) or more of either (i) the then outstanding shares of common stock
of the Company (“Outstanding Company Common Stock”), or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Outstanding Company Voting
Securities”); provided, however, that the following acquisitions will not
constitute a Change in Control:


           (a)           Any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege);


           (b)           Any acquisition by the Company;


           (c)           Any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or


           (d)           Any acquisition by any corporation pursuant to a
reorganization, merger, or consolidation if, following such reorganization,
merger, or consolidation, the conditions described in clauses 3(b), 3(c) and
3(d) of this Appendix B are satisfied.


           2.             Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or



32

--------------------------------------------------------------------------------



APPENDIX B


Change in Control
(Continued)


           3.             Consummation of a reorganization, merger, or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company, in each case, unless, following such reorganization,
merger, or consolidation or sale or other disposition of assets:


           (a)           More than seventy-five percent (75%) of, respectively,
the then outstanding shares of common stock of the corporation resulting from
such reorganization, merger, consolidation, or acquiring such assets and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger, consolidation, or sale or
other disposition of assets in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger, consolidation, or
sale or other disposition of assets, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be;
 
           (b)           No Person (excluding the Company, any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
reorganization, merger, consolidation, or sale or other disposition of assets,
and any Person beneficially owning, immediately prior to such reorganization,
merger, consolidation, or sale or other disposition of assets, directly or
indirectly, twenty-five percent (25%) or more of the Outstanding Company Common
Stock or Outstanding Voting Securities, as the case may be) beneficially owns,
directly or indirectly, twenty-five percent (25%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger, or consolidation or acquiring such assets or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and


           (c)           At least a majority of the members of the Board of
Directors of the corporation resulting from such reorganization, merger, or
consolidation or acquiring such assets were members of the Incumbent Board at
the time of the execution of the initial agreement providing for such
reorganization, merger, consolidation or sale or other disposition of assets; or


           (d)           Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

33

--------------------------------------------------------------------------------





However, in no event will a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. The Participant will be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is an equity participant or has agreed to become an equity
participant in the purchasing company or group (excluding passive ownership of
less than five percent (5%) of the voting securities of the purchasing company
or ownership of equity participation in the purchasing company or group which is
otherwise not deemed to be significant, as determined prior to the Change in
Control by a majority of the nonemployee continuing members of the Board of
Directors).

34

--------------------------------------------------------------------------------


